DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive. 
Applicant argues that Farrell does not teach creating conversation information to be output to the driver based on the personality modified by the modifying part (Amendment, page 6).
The examiner disagrees, since Farrell et al. disclose “the present invention can determine a manageable level of cognitive demand for an operator taking into consideration the driving conditions and the operator's abilities.  For example, an older and more experienced operator can be perceived to be capable of handling more distraction than a younger and less experienced operator, thus a relatively higher acceptable or manageable level of cognitive demand will be concluded for an older and more experienced operator (paragraph 30)… The amount of difference between the existing level of cognitive demand and the acceptable level of cognitive demand can change over time (paragraph 70)…If no stimuli are working to reduce cognitive load, then the engagement component 710 can relay a direct message to a vehicle operator that the vehicle operator must drive carefully and to passengers that the vehicle operator is facing difficult operating conditions, and should not be distracted” (paragraph 77).
Applicant argues that amended claim 1 and claims 2-8 of the subject application are not similar in scope and content of claims 1-8 of the copending application (Amendment, page 7).
The examiner disagrees, and points out claims 1 – 11 of the instant application are similar in scope and content of claims 1 – 8 of the copending application from the same applicant, since both applications are directed to creating conversation information to be output to the driver based on his/her driving experience.


Applicant argues that Farrell et al do not teach that the conversation information at least one of a content of conversation of a frequency conversation (Amendment, page 6).


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1 – 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 8 of copending Application No. 16/604,915 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 11 of the instant application are similar in scope and content of claims 1 – 8 of the copending application from the same applicant.

 
Instant Application 16/604,967
Copending Application 16/604,915
Comparison
1.    A vehicle conversation information output device configured to output conversation information to a driver driving a vehicle, the conversation information being created according to a predefined personality, the device comprising:
1.  A vehicle conversation information output device configured to output conversation information created according to a generated pseudo-emotion, the device comprising:
Similar
an obtaining part that obtains usage information related to how the vehicle has been used by the driver;
an obtaining part that obtains operation information related to at least one driving operation performed by a driver of a vehicle;
Similar
a modifying part that modifies the predefined 


a creating part that creates conversation information to be output to the driver based on the personality modified by the modifying part; and an outputting part that outputs the conversation information created by the creating part to the driver.
a generating part that generates a pseudo-emotion based on the operation level determined by the determining part; a creating part that creates conversation information to be output to the driver based on the pseudo-emotion generated by the generating part; and an outputting part that outputs the conversation 



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 1 – 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Farrell et al., (US PAP 2017/0043782) in view of Gunaratne (US PAP 2014/0125474).
As per claim 1, Farrell et al., teach a vehicle conversation information output device configured to output conversation information to a driver driving a vehicle, the conversation information being created according to a predefined personality, the device comprising:
an obtaining part that obtains usage information related to how the vehicle has been used by the driver; a modifying part that modifies the predefined personality based on the usage information obtained by the obtaining part (“Based on the amount of difference between the existing level of cognitive demand and the acceptable level of cognitive demand, a cognitive load attenuator 745 can then change player controls to increase or decrease a cognitive load on passengers.  For example, the cognitive load attenuator 745 might add load by increasing the volume of a selection being played, or by making a game's difficulty increase.”; paragraphs 29, 30, 38 – 42, 70);

engagement component 710 can relay a direct message to a vehicle operator that the vehicle operator must drive carefully and to passengers that the vehicle operator is facing difficult operating conditions, and should not be distracted”; paragraph 77, see also paragraphs 30, 70).
However, Farrell et al., do not specifically teach the conversation information at least one of a content of conversation of a frequency conversation.
Gunaratne discloses that the driver state while operating the vehicle is determined using the driver's facial features and facial motion patterns, voice cues in the driver's conversation, and physiological sensory estimates.  The driver state shows high and low arousal states with positive and negative valences as shown in a diagram in the Arousal-Valance space of FIG. 5 (paragraph 93).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine the driver state based on voice cues in the driver's conversation as taught by Gunaratne in Farrell et al., because that would help determine the driver's level of engagement (paragraph 2).

	As per claim 2, Farrell et al., further disclose the usage information includes experience-based variable information that varies with increasing experience of the driver in using the vehicle (paragraph 30).



	As per claim 4, Farrell et al., further disclose the usage information includes driving tendency information representing the tendency of driving operations performed by the driver during travel (“historical operating data, and/or a number of years of operating experience of the vehicle operator.”; paragraph 38).

	As per claim 5, Farrell et al., further disclose the modifying part is configured to stop modifying the personality when a predetermined condition is satisfied, the predetermined condition including a condition that a predetermined driver’s operation is performed (“capable of estimating an acceptable level of cognitive demand for a given 
vehicle operator using data, including but not limited to, road conditions, traffic, and weather, as well as profile information of the vehicle operator”; paragraphs 30, 38, 39).

	As per claim 6, Farrell et al., in view of Gunaratne further disclose the usage information includes vehicle body information related to a vehicle body of the vehicle (“a sport utility vehicle (SUV) with four wheel drive may be easier to handle in snowy or icy conditions than a rear wheel drive sedan”; paragraph 62; Gunaratne; paragraphs 43, 66).


obtaining usage information related to how the vehicle has been used by the driver; and outputting conversation information to the driver based on the obtained usage information (“the engagement component 710 can relay a direct message to a vehicle operator that the vehicle operator must drive carefully and to passengers that the vehicle operator is facing difficult operating conditions, and should not be distracted”; paragraph 77).paragraph 77); 
wherein the usage information includes experience-based variable information that varies with increasing experience of the driver in using the vehicle (paragraphs 38 – 40).
However, Farrell et al., do not specifically teach the conversation information at least one of a content of conversation of a frequency conversation.
Gunaratne discloses that the driver state while operating the vehicle is determined using the driver's facial features and facial motion patterns, voice cues in the driver's conversation, and physiological sensory estimates.  The driver state shows high and low arousal states with positive and negative valences as shown in a diagram in the Arousal-Valance space of FIG. 5 (paragraph 93).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine the driver state based on voice cues in the driver's conversation as taught by Gunaratne in Farrell et al., because that would help determine the driver's level of engagement (paragraph 2).

As per claim 8, Farrell et al., further disclose storing experience information in memory, the experience information being related to an experience undergone by the driver during travel; and outputting the stored experience information (paragraph 38 – 40). 

As per claim 10, Farrell et al., in view of Gunaratne further disclose the vehicle body information includes types of component parts or maintenance information (Gunaratne; paragraphs 43, 66).

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Farrell et al., (US PAP 2017/0043782) in view of Gunaratne (US PAP 2014/0125474); and further in view of Linder et al. (US PAP 2017/0061798).
 	As per claim 9, Farrell et al., in view of Gunaratne do not specifically teach a memory part that stores default personalities; and a personality modifying part configured to cause the driver to select any one of the default personalities stored in the memory part as the predefined personality.
Linder et al disclose that the vehicle operator may "upload" the operator's reaction profile (or at least certain reaction profile characteristics) upon entering the vehicle.  The entering of the reaction profile characteristics may be associated with a programmed reaction profile stored by an apparatus carried by the operator (e.g., RFID device, a key fob, or mobile phone).  In certain embodiments, a vehicle operator could transport personalized reaction profile information regardless of the vehicle being 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the default personality by the driver as taught by Linder et al. in Gunaratne in view of Farrell et al., because that would help determine the driver's level of engagement (Gunaratne; paragraph 2).

Claim Rejections - 35 USC § 102
9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.	Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farrell et al., (US PAP 2017/0043782).
As per claim 11, Farrell et al., teach a vehicle conversation information output device configured to output conversation information to a driver driving a vehicle, the conversation information being created according to a predefined personality, the device comprising:
an obtaining part that obtains usage information related to how the vehicle has been used by the driver; a modifying part that modifies the predefined personality based on the usage information obtained by the obtaining part (“Based on the amount of difference between the existing level of cognitive demand and the acceptable level of cognitive demand, a cognitive load attenuator 745 can then change player controls to increase or decrease a cognitive load on passengers.  For example, the cognitive load 
a creating part that creates conversation information to be output to the driver based on the personality modified by the modifying part; and an outputting part that outputs the conversation information created by the creating part to the driver (“the 
engagement component 710 can relay a direct message to a vehicle operator that the vehicle operator must drive carefully and to passengers that the vehicle operator is facing difficult operating conditions, and should not be distracted”; paragraphs 30, 70, 77);
	wherein the personality includes at least one of sex, age, occupation, place of residence, taste, or disposition (“The profile data of the vehicle operator comprises, for example, an age, a gender, historical operating data”; paragraphs 30, 38).

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658